Citation Nr: 0102025	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), prior to November 7, 
1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, subsequent to November 7, 1996.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970 and 
from July 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO), which effectuated a Board decision 
granting entitlement to service connection for PTSD.  

In the August 1997 rating action, the RO rated the veteran's 
PTSD as 10 percent disabling, effective April 22, 1992.  In 
October 1997, the RO increased the 10 percent rating to 30 
percent, effective November 7, 1996.  As such, the issues on 
appeal are as styled on the title page.

In the brief in support of the veteran's claim, the veteran's 
representative raised the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability.  The matter is referred to the RO for 
its consideration.

REMAND

The veteran contends that he is unemployable because of his 
PTSD.  In January 1998, a private attorney wrote that she had 
been retained by the veteran to provide legal representation 
in a Social Security Disability Claim.  She requested copies 
of the veteran's medical reports.  The record thereafter does 
not show whether the veteran was awarded disability benefits.  
Thus, clarification in this regard is needed.  If the veteran 
receives disability benefits, the Social Security 
Administration reports reviewed when making that 
determination should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992).

On VA examination in July 1998, the veteran stated that he 
receives treatment at the VA Mental Health Clinic.  These 
records have not been associated with the record on appeal.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1992.  After securing the necessary 
releases, the RO should obtain these 
records, as well as copies of the records 
of treatment from the VA Mental Health 
Clinic at Battle Creek, Michigan.  If no 
records are available, the RO should so 
state.

2.  The RO should ascertain if the 
veteran applied for Social Security 
benefits.  If so, the RO should obtain 
from the Social Security Administration 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should schedule a psychiatric 
examination to determine the severity of 
the veteran's PTSD.  All indicated 
studies should be conducted.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should provide an opinion, 
to the extent possible, to which the PTSD 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V, 
Global Assessment Functioning score, with 
an explanation of the numeric code 
assigned, is to be included.  If the 
foregoing is not possible, the examiner 
should so state.

The veteran should also be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the 
increased rating issues on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



